Citation Nr: 1404192	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  11-10 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant's father-J.M.


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005.  The Veteran died in November 2008 and the Appellant is father of her surviving minor son.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board notes that the claims file is currently under the jurisdiction of the Buffalo, New York RO.

In August 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In December 2013, the Board sought a medical expert opinion from the Veterans Health Administration (VHA).  In January 2014, VHA provided such opinion.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that she died on November [redacted], 2008.  The immediate cause of death was listed as anaplastic astrocytoma of the brain.




2.  The evidence reasonably shows that the Veteran's anaplastic astrocytoma of the brain was likely incurred during service, or within the first year of the Veteran's discharge from service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 Supp. 2012); 38 C.F.R. § 3.102, 3.303, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  Dependency and Indemnity Compensation (DIC) may be awarded to a Veteran's children for death resulting from a service-connected or compensable disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for such a benefit to be granted, a service-connected disorder must have caused death, or substantially or materially contributed to it.  Id.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  Therefore, service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.

Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C.A. § 1110.

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).



Certain chronic diseases, such as malignant tumors of the brain, may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. § 3.309(a).

Post service private treatment records reflect the Veteran was seen in February 2007 for complaints of headaches and neck pain.  She was eventually taken to an emergency room where a CT scan and MRI of the head were obtained.  The MRI revealed a left temporal lesion and a subsequent craniotomy with anterotemporal lobectomy revealed a fibrillary astrocytoma in February 2007.  
The Veteran's death certificate shows that the Veteran died on November [redacted], 2008, and listed the immediate cause of death as anaplastic astrocytoma of the brain.

The Board notes that in January 2014, the VHA expert found that based on his research and a review of the Veteran's file, it was his opinion that it is at least as likely as not that the Veteran's astrocytoma, although asymptomatic at the time, was present on or before August 2006.

In the present case, the Veteran is presumed to have had a malignant tumor in service, or within the first year of service discharge.  Such tumor is shown to be the immediate cause of her death.  The Board thus finds that service connection for the cause of the Veteran's death is warranted.

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for the cause of the Veteran's death have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

ORDER

Subject to the provisions governing the award of monetary benefits, service connection for the cause of the Veteran's death is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


